     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )   Case No. 1:19-cv-00870-SKO
     Ernesto Trevino,                                 )
10                                                    )   STIPULATION AND ORDER FOR
                    Plaintiff,                        )   EXTENSION OF TIME
11                                                    )
            vs.                                       )   (Doc. 15)
12                                                    )
     ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                    Defendant.                        )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 03/02/2020 to 04/01/2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22          This is Plaintiff’s second request for an extension of time. Good cause exists for this
23   second extension. Counsel requires additional time to brief the issues thoroughly for the Court’s
24   consideration. Counsel’s administrative calendar has seen an increase these last two months and
25   Counsel is in current discussion for adding additional staff to support the increase in the
26   administrative work. The week of 02/23/2020 counsel has 10 administrative hearings, 11 pre-
27   hearing preparation meetings with claimants, three opening briefs for federal court, one motion for
28   summary judgement. The week of 03/01/2020 counsel has 20 administrative hearings, 12 per-



                                                  1
 1   hearing preparation meetings with claimants, three opening briefs for federal court, seven letter
 2   briefs and one settlement proposal due. Defendant does not oppose the requested extension.
 3   Counsel apologizes to the Defendant and Court for any inconvenience this may cause.
 4
                                          Respectfully submitted,
 5
 6   Dated: March 2, 2020                 PENA & BROMBERG, ATTORNEYS AT LAW

 7
                                      By: /s/ Jonathan Omar Pena
 8
                                         JONATHAN OMAR PENA
 9                                       Attorneys for Plaintiff

10
11
     Dated: March 2, 2020                 MCGREGOR W. SCOTT
12                                        United States Attorney
                                          DEBORAH LEE STACHEL
13                                        Regional Chief Counsel, Region IX
14                                        Social Security Administration

15
                                      By: */s/ Patrick Snyder
16                                       Patrick Snyder
17                                       Special Assistant United States Attorney
                                         Attorneys for Defendant
18                                       (*As authorized by email on 03/02/2020)
19
20                                           ORDER
21
22          Based upon the above-stipulation of the parties (Doc. 15), and for good cause shown (Fed.
23   R. Civ. P. 16(b)(4)), IT IS HEREBY ORDERED, that Plaintiff shall have an extension of time, to
24   and including April 1, 2020, in which to file Plaintiff’s Opening Brief. All other deadlines set
25   forth in the Scheduling Order (Doc. 5) shall be extended accordingly.
26
27   IT IS SO ORDERED.
28



                                                 2
 1   Dated:   March 4, 2020             /s/   Sheila K. Oberto     .
                                  UNITED STATES MAGISTRATE JUDGE
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                              3
